             Case 1:21-cr-00231-RBW Document 7 Filed 04/01/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  :                   Criminal No.
                                          :
                  v.                      :                   Violation:
                                          :                   18 U.S.C. § 1344(1), 1344(2)
KATHERINE EMMA ROSS,                      :                   (Bank Fraud)
                                          :
                  Defendant               :                   Forfeiture:
                                          :                   18 U.S.C. § 982(a)(2)(A),
__________________________________________:                   21 U.S.C. § 853(p)

                                   STATEMENT OF OFFENSE

        The United States of America, by its attorney, the United States Attorney for the District

of Columbia, respectfully submits the following Statement of Offense in the above-captioned case.

        The following proffer of the government’s evidence is intended only to provide the Court

with enough evidence to satisfy the mandate of Rule 11(b)(3) of the Federal Rules of Criminal

Procedure. This proffer is not intended to be a disclosure of all the evidence available to the United

States nor, to the extent it makes representations concerning anything the defendant said, is it a

recitation of all that the defendant said.

        The parties stipulate to the following facts.

                                             BACKGROUND

        1.      At times, the defendant Katherine Emma Ross resided in Washington, D.C.

        2.      Financial-Institution-One was a financial institution within the meaning of

18 U.S.C. § 20, and had bank branches in Washington, D.C., Maryland, and Virginia.

Financial-Institution-One’s deposits were insured by the Federal Deposit Insurance Corporation.

        3.      Victim-Law-Firm was a small law firm in Washington, D.C., owned by Person A.

The Victim-Law-Firm and Person A maintained three separate Financial-Institution-One bank
            Case 1:21-cr-00231-RBW Document 7 Filed 04/01/21 Page 2 of 6




accounts ending in 7628, 3331, and 9144. The account ending in 7628 was the firm’s Interest on

Lawyer Trust Account (“IOLTA”).

       4.      Ross was employed as an hourly employee by the Victim-Law-Firm in a

non-lawyer capacity. Part of her duties included serving as an office manager.

                                 THE BANK FRAUD SCHEME

       5.      From as early as August 2016 through in or about June 2020, within the District of

Columbia and elsewhere, Ross participated in a scheme in which she embezzled hundreds of

thousands of dollars from the Victim-Law-Firm by means of materially false and fraudulent

pretenses and representations.

       6.      Ross, without permission of the Victim-Law-Firm or Person A, wrote checks to

herself from the Victim-Law-Firm and Person A’s Financial-Institution-One accounts ending in

7628, 3331, and 9144 in amounts that she was not owed; forged signatures on those checks; and

cashed the checks at Financial-Institution-One Branches in the District of Columbia, Virginia, and

Maryland. Ross also deposited checks into at least one separate personal bank account that she

maintained at a different financial institution (“Financial-Institution-Two”).

       7.      For example, on or about October 10, 2019, without the permission of Person A or

the Victim-Law-Firm, Ross cashed a check that she wrote to herself from the Victim-Law-Firm’s

IOLTA Account in the amount of $1,975. She wrote “Compensation” in the description line of the

check and cashed it at a Financial-Institution-One branch located at 601 Pennsylvania Avenue,

N.W., Washington, D.C. Ross was not entitled to those funds.

       8.      In addition to the $1,975 check, Ross cashed at least eight other “compensation”

checks at Financial-Institution-One in October 2019, including two while Person A was

hospitalized from October 21, 2019, through October 26, 2019. Financial-Institution-One honored



                                            Page 2 of 6
            Case 1:21-cr-00231-RBW Document 7 Filed 04/01/21 Page 3 of 6




the nine checks even though they totaled more than $17,000, were drawn from the Victim-Law-

Firm and Person A’s three Financial-Institution-One accounts, were cashed three to four days

apart, and were cashed at multiple branches. The following chart provides details about the

“compensation” checks that Ross cashed in October 2019.

  On or About Date        Amount                 Description                    Account
    Check Cashed
 10/3/2019              $1,975.00      Compensation                       X3331 (Operating)
 10/7/2019              $1,875.00      Compensation                       X9144 (Personal)
 10/10/2019             $1,975.00      Compensation                       X7628 (IOLTA)
 10/15/2019             $1,950.00      Compensation                       X3331 (Operating)
 10/17/2019             $1,975.00      Compensation                       X3331 (Operating)
 10/21/2019             $1,950.00      Compensation                       X9144 (Personal)
 10/24/2019             $1,975.00      Compensation                       X3331 (Operating)
 10/28/2019             $1,950.00      Compensation                       X9144 (Personal)
 10/31/2019             $1,980.00      Compensation/ reimbursement        X7628 (IOLTA)

       9.      As part of the bank fraud scheme, Ross presented checks at various branches. For

example, on October 10, 2019, she cashed the $1,975 check from the Victim-Law-Firm’s IOLTA

Account at a Financial-Institution-One branch located at 601 Pennsylvania Avenue, NW,

Washington, D.C. On October 15, 2019, she cashed the $1,950 check from the Victim-Law-Firm’s

Operating Account at a Financial-Institution-One branch located inside the Giant Food

supermarket at 3521 East-West Highway in Hyattsville, Maryland. On October 31, 2019, she

cashed the $1,980 check from the Victim-Law-Firm’s IOLTA Account at a Financial-Institution-

One branch located at 1331 Pennsylvania Avenue, NW, Washington, D.C.

       10.     As part of the scheme, Ross also cashed checks at other Financial-Institution-One

branches, including ones located at 833 7th Street NW, Washington, D.C.; 1050 Connecticut

Avenue, NW, Washington, D.C.; and 3558 S. Jefferson Street, Falls Church, Virginia. She also

deposited checks at Financial-Institution-Two, where Ross maintained at least one account.




                                          Page 3 of 6
          Case 1:21-cr-00231-RBW Document 7 Filed 04/01/21 Page 4 of 6




       11.      In addition to losing the embezzled proceeds, Person A ended up paying payroll

taxes on some of the funds that Ross stole because Ross disguised embezzled funds as legitimate

compensation.

       12.      Ross’ scheme was not limited to simply cashing “compensation” checks for money

which she had not earned. She also cashed checks payable to herself that included “Cash for

[Person A]” in the description line.

       13.      In addition to embezzling money by writing checks to herself, Ross also stole funds

from Person A by linking the Victim-Law-Firm’s Operating Account to a personal credit card

account offered through Financial-Institution-Three; Ross opened the credit card in June 2019.

From July 2019 through August 2020, unbeknownst to Person A, Ross caused approximately

$7,264 to be transferred from the Victim-Law-Firm’s Operating Account to pay her personal credit

card expenses. This included transfers made after Person A terminated her on June 26, 2020. Ross

was not authorized to do that, nor was Ross entitled to the funds used to pay her personal expenses.

       14.      In an October 8, 2020, interview with law enforcement agents, Ross admitted that

she embezzled funds from the Victim-Law-Firm and Person A.

       15.      Person A suffered a significant financial hardship because of Ross’ embezzlement

scheme.

       16.      The parties stipulate that Ross stole at least $320,000 from the Victim-Law-Firm

and Person A through these various means. Had this matter gone to trial, the parties also stipulate

that the actual loss amount could have been much higher. At trial, the government would have

detailed Ross’ frequent trips to various Financial-Institution-One branches and the surprising ease

with which Financial-Institution-One allowed her to continue to cash checks made payable to

herself from the Victim-Law-Firm’s three accounts despite her criminal behavior.



                                            Page 4 of 6
          Case 1:21-cr-00231-RBW Document 7 Filed 04/01/21 Page 5 of 6




       17.     Ross admits that the proceeds from her bank fraud scheme that she obtained have

been dissipated by her and cannot be located upon the exercise of due diligence; have been

transferred or sold to, or deposited with, a third party; and/or have been placed beyond the

jurisdiction of the Court.

                                           Respectfully Submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           D.C. Bar No. 415793


                                    By:    __________________________________
                                           KONDI J. KLEINMAN
                                           Assistant United States Attorney
                                           California Bar No. 241277
                                           Fraud Section
                                           555 Fourth Street, N.W
                                           Washington, D.C. 20530
                                           (202) 252-6887
                                           Kondi.Kleinman2@usdoj.gov




                                          Page 5 of 6
  Case 1:21-cr-00231-RBW Document 7 Filed 04/01/21 Page 6 of 6




3/18/2021
